Citation Nr: 9902207	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-22 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. Section 1151 for additional disability of the back, 
with neurological impairment of the lower extremities, as 
result of surgical treatment by the Department of Veterans 
Affairs in June 1983 and February 1984.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1969.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in December 1995 and February 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  


FINDING OF FACT

There is no competent medical evidence showing that VA 
surgical treatment in 1983 or 1984 caused any additional 
disability of the back or lower extremities.


CONCLUSION OF LAW

A claim of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for additional disability of the back, 
with neurological impairment of the lower extremities, as a 
result of VA surgical treatment in June 1983 and February 
1984, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Title 38, United States Code § 1151 provides, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, or 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  

The sole issue before the Board is whether the veteran 
suffered additional disability of the back and lower 
extremities as a result of VA surgical treatment in June 1983 
and February 1984.  

Applicable regulations provide that, in determining whether 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of VA hospitalization or medical or surgical 
treatment, the following considerations will govern:  

(1) It will be necessary to show that the additional 
disability is actually the result of such disease or 
injury or an aggravation of an existing disease or injury, 
and not merely coincidental therewith; and 

(2) the mere fact that aggravation occurred will not 
suffice to make the additional disability compensation in 
the absence of proof that it resulted from disease or 
injury or an aggravation of an existing disease or injury 
suffered as the result of VA hospitalization or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1)(2) (1998).  

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  A claimant cannot meet 
this burden simply by presenting lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

VA treatment records disclose that in May 1983 the veteran 
was admitted to a VA medical center for evaluation of back 
pain.  A CT (computerized tomography) scan showed disc 
herniation at L4-5.  The veteran underwent a left L4-5 disc 
excision.  In July 1983 he was discharged in satisfactory 
condition.  

In November 1983, the veteran was evaluated by a private 
specialist in orthopedic surgery for the Social Security 
Administration.  The veteran complained that, since VA disc 
surgery in June 1983, he had continued to have left leg pain, 
with restriction of motion, loss in endurance and 
intermittent numbness involving the lateral aspect of the 
left calf and foot.  He indicated that the back pain was 
considerably better.  After examination, the clinical 
impression was continued radiculopathy from central L4-5 or 
lateral L5-S1 disc disease.  The orthopedic physician 
indicated that the disc space at L3-4 and L4-5 appeared 
slightly narrowed; the general alignment of the spine was 
fine and there was no sign of instability.  

In January 1984, the veteran was readmitted to the VA Medical 
Center with recurrent left sciatica.  Conservative therapy 
had not relieved his pain.  Studies were positive for a 
herniated disc at L4-5 on the left.  The veteran underwent 
the following procedures: lumbar myelogram with CT scan; and 
a left L4-5 disc excision.  The surgery was performed without 
complications.  Postoperatively, the veteran had good relief 
of pain, and he was discharged in satisfactory condition.  

In June 1986, in connection with the claim for nonservice-
connected pension benefits, the veteran stated, "I have had 
only limited relief from the pain after the surgeries."  

In August 1994 T. O. Odulio, M.D., a private neurosurgeon, 
reported, in connection with a claim by the veteran for 
Social Security disability benefits, that, after examination, 
the impressions were degenerative lumbar spine disease and 
status post L4-5 diskectomy, with no evidence of recurrent 
disc herniation.  

In February 1995, the veteran asserted a claim under 38 
U.S.C.A. § 1151.  He has contended that the VA surgeries in 
1983 and 1984 failed to correct his back pain and caused 
neurological impairment and pain in his lower extremities.  

At a VA spine examination in June 1995 the diagnosis was 
mechanical low back pain, with mild L5  S1 facet 
degenerative joint disease.  The examiner commented that he 
thought that the veterans present complaints were completely 
unrelated to past VA treatment, and were possibly related to 
an original injury or to current smoking and obesity.  The 
examiner stated that there was no evidence of previous 
surgical treatments were causing the veterans current 
mechanical low back pain.  

In March 1996, the veteran was admitted to a VA Medical 
Center for an electromyogram, nerve conduction studies, and 
an examination.  The electromyogram and nerve conduction 
studies showed evidence of bilateral lower lumbar 
radiculopathies, L3  S1, which were chronic and active.  The 
diagnosis, after examination, was bilateral lumbar 
radiculopathy between L3 and S1.  

In January 1997 a VA specialist in neurology found that the 
veterans ongoing lower back pain, with radicular symptoms, 
by no means implied that he had sustained additional nerve or 
tissue damage as a result of the VA back surgeries.  He 
stated that, rather, as the initial result was positive, the 
current radiculopathies were recurrent or progressive. 

Private medical records show that the veteran was seen in the 
Rice Clinic in February 1997 for follow-up for low back pain.  
It was noted that he had a long history of back pain and 
prior back surgery in 1983, and that he had had a recent 
exacerbation of pain over the past 1 &1/2 months.  Clinical 
findings included marked tenderness and limitation of motion 
of the low back, and it was noted that the veteran 
experienced an acute episode of pain during the examination.  
The veteran was treated with medications and physical therapy 
was recommended.  When seen for follow-up later that month, 
it was noted that the veteran had improved from his visit 
earlier in February 1997. 

In July 1997, the veteran stated that VA physicians had 
refused to explain to him why two VA back surgeries had 
failed to alleviate the pain in his lower back, or why his 
condition had deteriorated to the point that both legs were 
affected after the second surgery.  

Also in July 1997, the veteran stated that he had written to 
his private general practice physician and asked for a 
statement that he had suffered neurological impairment as a 
result of two VA back surgeries.  The veteran stated that the 
physician did not respond to his letter.  

The veteran's claim under 38 U.S.C.A. § 1151 involves a 
question of medical causation: whether VA surgeries caused 
additional disability of the back and lower extremities.  The 
Board finds that the claim is not well grounded, because no 
physician has ever made such a finding, and the claim is thus 
not supported by any competent medical evidence.  The only 
medical evidence that specifically addresses the question at 
hand, whether he has additional back disability as the result 
of VA treatment in 1983 and 1984 (VA physicians who examined 
the veteran in 1995 and 1997, with the latter evaluation 
performed by a specialist in Neurology,), goes against the 
veterans claim. 

In January 1998, the veteran stated that, for him to prevail 
on his claim under 
38 U.S.C.A. § 1151, he had only to show that his condition 
worsened following VA treatment.  The Board finds that that 
is not a correct statement of the law, which, as set forth 
above, requires competent medical evidence that VA treatment 
caused additional disability, not just that sometime after 
the treatment was rendered the patient's condition worsened.  
For these reasons, the Board finds that the veteran's claim 
under 38 U.S.C.A. § 1151 must be denied as not well grounded.  
38 U.S.C.A. § 5107(a).  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of the back, with neurological 
impairment of the lower extremities, as a result of surgical 
treatment by the Department of Veterans Affairs in June 1983 
and February 1984, is denied.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  
- 2 -
